On Rehearing.
The appellant has filed in this cause, along with his application for rehearing, a motion to set aside the judgment of dismissal, and the submission of the cause, and for other relief. The motion has been fully considered by the court sitting en banc, and we are of the opinion that the motion is not well taken, and should be, and is, overruled, and the application for rehearing denied. This ruling is in line with our ruling in a similar case recently coming before this court. Missouri State Life Ins. Co. v. Stuckey, ante, p. 590,141 So. 246.
Motion overruled, and rehearing denied.
ANDERSON, C. J., and THOMAS, BROWN, and KNIGHT, JJ., concur.